         Case 3:18-cv-02128-SB          Document 10      Filed 01/04/19    Page 1 of 7




Robert M. Snee, OSB #853349
bsnee@integra.net
Law Office of Robert M. Snee
P.O. Box 16866
Portland, Oregon 97292
(503) 294-0411
Attorney for Plaintiffs




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON
                                PORTLAND DIVISION

RACHEL SAWYER and DUSTIN                            Case No. 3:18-cv-02128 SB
ARNOLD,

                              Plaintiffs,
v.


LEGACY EMANUEL HOSPITAL &                           PLAINTIFFS’ RESPONSE TO
HEALTH CENTER; OREGON                               LEGACY DEFENDANTS’
DEPARTMENT OF HUMAN SERVICES                        MOTION TO DISMISS
CHILD WELFARE, JAMES COUGHLIN
M.D., SUNSHINE CRONE, CAROLINA
CABARELLO,

                              Defendants.


     PLAINTIFFS’ RESPONSE TO LEGACY DEFENDANTS’ MOTION TO DISMISS

                                       INTRODUCTION

       Defendants Legacy Emanuel Hospital & Health Center, James Coughlin, MD, and

Sunshine Crone, have filed a motion to dismiss Plaintiffs’ Complaint, arguing that Plaintiffs have

failed to state claims upon which relief may be granted. Their motion should be denied, since



Page 1 PLAINTIFFS’ REPLY TO MOTION TO DISMISS
          Case 3:18-cv-02128-SB         Document 10       Filed 01/04/19     Page 2 of 7




Plaintiffs’ complaint sets out clear factually-based claims against the Defendants for violation of

their constitutional rights.

                                        ALLEGATIONS

        Plaintiffs generally agree with the allegations presented by Defendants. However, there

are several pertinent allegations that were not included in the defendants’ presentation.

        The Complaint additionally states that defendant Crone initially “determined that other

than the need for a car seat, it would be safe to discharge the baby into the parent’s care and

custody.” (Compl. ¶23) “Defendant …Coughlin, …. began interrogating them why they did not

allow an ultrasound and demanding Rachel immediately submit to a blood test, despite state law

allowing the test be performed at late as 10 days after birth.” (Compl. ¶24) “Dr. Coughlin

continued to question, belittle, and harass Rachel and Dustin about their decision not to vaccinate

the child.” (Compl. ¶25) “He advised Rachel that he was giving her another chance to submit to

the blood test and if she did not, he would be calling social services.” (Compl. ¶26) “Rachel

Sawyer advised Dr. Coughlin that she was tired, still hungry, and asked if they could revisit the

question of the blood test the following day.” (Compl. ¶27) “Approximately 20 minutes later, 5

armed security officers entered the room with defendant Carolina Caballero and took custody of

baby I.S. without informing the plaintiffs why, and trespassed Plaintiff Dustin Arnold from the

hospital, not allowing him to return.” (Compl. ¶28) “Once the baby was taken out of the room,

Defendant Carolina Caballero instructed the hospital staff to proceed with “regular treatment,”

and the baby was administered the Vitamin K shot, eye ointment, a hepatitis B vaccine, and

immunoglobulin.” (Compl. ¶29) “Upon information and belief, Dr Coughlin requested the

social worker to contact Oregon DHS to take emergency custody of I.S. without prior judicial

authorization.” (Compl., ¶36) “While separated from her parents, I.S. received medical testing



Page 2 PLAINTIFFS’ REPLY TO MOTION TO DISMISS
             Case 3:18-cv-02128-SB        Document 10        Filed 01/04/19      Page 3 of 7




and procedures from Defendant Legacy Emanuel Hospital that neither parent consented to.

(Compl., ¶38) “Upon information and belief, by calling the social worker to investigate without

emergency medical justification, the hospital defendants set in motion a course of action which

they knew or reasonably should have known would result in the violation of the plaintiffs’

constitutional rights.” (Compl., ¶40) “Upon information and belief, by cooperating with the

social worker in removing I.S. from her parents’ custody without emergency medical

justification, the hospital defendants were joint participants with the social worker in violating

the plaintiffs’ constitutional rights.” (Compl., ¶41)

                                                ARGUMENT

        I.       Plaintiffs’ Allegations Meet the Legal Standard for Pleading.

        Plaintiffs’ allegations regarding the constitutional violations committed by the Legacy

Defendants are legally sufficient to defeat a motion to dismiss.

        A motion to dismiss pursuant to Rule 12(b)(6) tests the legal sufficiency of the complaint.

Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir.1993). When considering a defendant’s motion to

dismiss under FRCP 12(b)(6), it is vital that the Court “accept as true and view in a light most

favorable to the plaintiff all allegations made in the complaint.” Rocks v. City of Philadelphia,

868 F.2d 644, 645 (3d Cir.1989). Under Fed. R. Civ. P. 8(a), a pleading that states a claim for

relief must contain a short and plain statement of jurisdiction, a short and plain statement of the

claim showing that the pleader is entitled to relief, and a demand for the relief sought. Motions to

dismiss are judged on the sufficiency of pleading, not on any premature evaluation of evidentiary

proof. Applying the correct legal standard to this case, the Plaintiffs’ complaint may only be

dismissed if it fails to allege facts which, assumed at this stage to be true, “raise a right to relief

above the speculative level,” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007), and “do



Page 3 PLAINTIFFS’ REPLY TO MOTION TO DISMISS
          Case 3:18-cv-02128-SB           Document 10        Filed 01/04/19       Page 4 of 7




not permit the court to infer more than the mere possibility of misconduct.” Ashcroft v. Iqbal,

556 U.S. 662, 679 (2009) . Plaintiffs’ claims meet the standards required by federal pleading, and

they should not be dismissed.

        Put otherwise, a civil complaint must “set out ‘sufficient factual matter’ to show that the

claim is facially plausible.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.2009)

(quoting Iqbal, 556 U.S. 662). Plaintiffs have successfully alleged sufficient facts to show that

their claims against the Legacy Defendants are plausible.

        II.   Plaintiffs Have Alleged Sufficient Facts to Demonstrate that Legacy

Defendants are State Actors.

        Federal jurisprudence has set out several approaches for determining whether private

defendants are state actors and thus liable for their actions in a Section 1983 lawsuit. The tests

have included the exclusive government function approach (e.g., Flagg Bros., Inc. v. Brooks, 436

U.S. 149 (1978)), the nexus approach (e.g., Jackson v. Metropolitan Edison Co, 419 U.S. 345,

351 (1974)), and the joint participation or symbiotic relationship approach (e.g., United States v.

Price, 383 U.S. 787, 794 (1966) (“Private persons, jointly engaged with state officials in the

prohibited action, are acting ‘under color’ of law for purposes of [§ 1983].”)) ("Private persons,

jointly engaged with state officials in the prohibited action, are acting `under color' of law for

purposes of the statute. To act `under color' of law does not require that the accused be an officer

of the State. It is enough that he is a willful participant in joint activity with the State or its

agents.") Fonda v. Gray, 707 F.2d 435, 437 (9th Cir. 1983) ("A private party may be considered

to have acted under color of state law when it engages in a conspiracy or acts in concert with

state agents to deprive one's constitutional rights."). “Typically, the nexus consists of some




Page 4 PLAINTIFFS’ REPLY TO MOTION TO DISMISS
          Case 3:18-cv-02128-SB          Document 10       Filed 01/04/19      Page 5 of 7




willful participation in a joint activity by the private entity and the government.” Sutton, Jr. v.

Providence St. Joseph Med. Ctr., 192 F.3d 826, 843 (9th Cir., 1999)

        In this case, Plaintiffs have alleged that the Legacy Defendants jointly and willfully

participated with Defendant Caballero in violating the plaintiffs’ constitutional rights. Plaintiffs

allege that the Legacy Defendants contacted Oregon DHS with the intent “to take emergency

custody of I.S.” thereby creating the situation whereby “I.S. received medical testing and

procedures from Defendant Legacy Emanuel Hospital that neither parent consented to,” upon the

instruction of Defendant Caballero.

        It is Plaintiffs’ contention that the Legacy Defendants’ “report” to Oregon DHS was not

about any statutorily defined child abuse, or imminent risk to the child’s health or safety caused

by Plaintiffs, but was made out of frustration that plaintiffs’ would not do what they wanted in a

timely fashion. Being “uncooperative” is not justification for calling in DHS.

        All of these allegations show joint and willful participation with Defendant Caballero,

who is unquestionably a state actor.

        III.  Plaintiffs Have Alleged Sufficient Facts to Demonstrate That Legacy
        Defendants Violated Their Fourteenth Amendment Rights in Violation of ORS
        419B.0090(4)

        For the reasons argued above, Defendants’ claim that Plaintiffs failed to allege state

action is incorrect.

        The U.S. Supreme Court has repeatedly affirmed that the “rights of parents to make

decisions concerning the care, custody, and control of their children” are “fundamental.” Troxel

v. Granville, 530 U.S. 57, 66 (2000).

        As argued above, Plaintiffs allege that the Legacy Defendants involved Oregon DHS for

an improper purpose. The call to DHS was not designed to be an actual report of child abuse or



Page 5 PLAINTIFFS’ REPLY TO MOTION TO DISMISS
            Case 3:18-cv-02128-SB       Document 10       Filed 01/04/19      Page 6 of 7




neglect, but instead was for the purpose and intent “to take emergency custody of I.S.” thereby

creating the situation whereby “I.S. received medical testing and procedures from Defendant

Legacy Emanuel Hospital that neither parent consented to,” upon the instruction of Defendant

Caballero, even though one of the Legacy Defendants, Crone, had already determined that it

would be safe to discharge the baby into the parent’s care and custody. There was no

constitutional justification for calling DHS, and it was a violation of procedural due process for

the Legacy Defendants to do so and thereafter substitute their decision making authority for the

parents concerning the care, custody and control of their child, all without prior judicial

approval.

                                         CONCLUSION

       Parents have a right to decline nonemergency treatment and vaccines for their child and if

they want time to decide on nonemergency medical treatment being proposed for themselves,

have a right to ask questions and seek additional time to consider the proposed treatment. They

should not be treated as child abusers and reported to the state authorities. When doctors refuse

to answer legitimate questions and pressure parents to submit to nonemergency procedures, and

instead call in DHS in non-emergency circumstances to coerce cooperation and substitute the

parents decisions, they should be held accountable. The Legacy Defendants’ Motion to Dismiss

should be denied.

       DATED January 4, 2019.

                                                                     /Robert M. Snee    _
                                                              Robert M. Snee, OSB #853349
                                                              Attorney for Plaintiffs




Page 6 PLAINTIFFS’ REPLY TO MOTION TO DISMISS
         Case 3:18-cv-02128-SB         Document 10       Filed 01/04/19     Page 7 of 7




                                CERTIFICATE OF SERVICE

       I hereby certify that I served the foregoing PLAINTIFFS’ REPLY TO MOTION TO

DISMISS

on the following:



Carolyn A. Pearson
Keating Jones Hughes PC
200 SW Market St., Suite 900
Portland, OR 97201-5730
Phone: (503) 222-9955
Fax: (503) 796-0699
Email: cpearson@keatingjones.com
Of Attorneys for Legacy Emanuel Hospital & Health Center,
James Coughlin MD and Sunshine Crone

Tracy I. White
Department of Justice
1162 Court Street NE
Salem OR 97301-4096
Phone: 1(503) 947-4700
Fax: 1(503) 947-4791
Email: Tracy.I.White@doj.state.or.us
Of Attorneys for Oregon Department of Human Services Child Welfare


by electronically mailed notice from the court to above said attorneys on said day.

DATED January 4, 2019.


                                                                   /Robert M. Snee    _
                                                            Robert M. Snee, OSB #853349
                                                            Attorney for Plaintiffs




Page 7 PLAINTIFFS’ REPLY TO MOTION TO DISMISS
